Citation Nr: 0023890	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.

2.  Entitlement to an increased rating for residuals of cold 
injury (Raynaud's phenomenon) to the right hand, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of cold 
injury (Raynaud's phenomenon) to the left hand, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1977 to April 
1978.  He also had unverified periods of active and inactive 
duty with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a decision dated in June 1997, the 
RO increased the disability evaluation for Raynaud's 
phenomenon of both hands from 10 percent to 30 percent 
disabling, but denied a higher still disability rating.  In a 
decision dated in June 1998, the RO assigned separate 20 
percent evaluations for Raynaud's phenomenon of the right and 
left hands pursuant to VA's revised regulations for cold 
injuries which became effective on January 12, 1998.  The RO 
also denied a claim for service connection for frostbite of 
the feet.

The Board notes that, in a letter received in April 1999, the 
appellant withdrew his request for a hearing before a Member 
of the Board.  The Board will proceed accordingly.  38 C.F.R. 
§ 20.704(e) (1999).

The appellant's claims for increased ratings for residuals of 
cold injury (Raynaud's phenomenon) to the right and left 
hands are addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant has presented competent medical evidence 
that he manifests residual disability from an in- service 
cold injury to the feet.

2.  The appellant has presented a plausible claim for service 
connection for residuals of cold injury to the feet, and VA 
has a further duty to assist him in the development of his 
claim.


CONCLUSION OF LAW

The claim for service connection for residuals of cold injury 
to the feet is well grounded, and there is a further 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he manifests residual disability 
from cold injury to the feet during service.  In support of 
his claim, service medical records do show that he was 
treated for cold injury to the hands in December 1997.  
However, there is no evidence that he was treated for cold 
injury to the feet at that time.  However, on March 5, 1978, 
he was seen at Martin Army Hospital at Fort Benning, Georgia 
with complaint of pain in both feet which, he insisted, was 
due to "frostbite."  A physical examination at that time 
revealed cold feet with superficial compensatory vascular 
dilatation but no evidence of frostbite.  His separation 
examination, dated in January 1978, revealed a diagnosis of 
"frost bite of both hands & feet - temp profile expires 14 
Feb."  However, review of his service records reveals that a 
temporary profile was only issued for both hands.

A VA examination report, dated in March 1995, noted that the 
appellant manifested noticeable coolness on the toes which 
was "similar" to that manifested on his tips of both 
fingers and both thumbs.  On VA arteries and veins 
examination in March 1998, a VA examiner noted the 
appellant's complaint of numbness and burning sensation of 
the feet and history of frostbite to the feet in 1977 and 
1978.  Based upon this history, the examiner offered a 
diagnosis of "status post frostbite of the ... feet in 1977 
and 1978."  Based upon the above, the Board is of the 
opinion that the appellant has submitted a plausible service 
connection claim for residuals of cold injury to the feet.  
See Hamptom v. Gober, 10 Vet.App. 481 (1997) (a well grounded 
claim is submitted where record shows in- service treatment 
for knee problems and diagnosis of knee problem on separation 
examination); Harris v. West, 203 F.3d 1347 (2000) (medical 
opinion based upon lay history may be regarded as competent 
medical evidence).

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.

ORDER

The claim of entitlement to service connection for residuals 
of cold injury to the feet is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As the claim of claim of entitlement to service connection 
for residuals of cold injury to the feet is well grounded, VA 
may undertake development to assist the appellant in 
developing facts pertinent to his claim.  See Morton, 12 
Vet.App. at 486 (1999).  Based upon the particular facts of 
this case, the Board is of the opinion that the appellant 
should be afforded VA examination, with benefit of review of 
the claims folder, by a peripheral vascular specialist in 
order to determine the nature and severity of residuals of 
cold injury to the feet, if any.

Additionally, the appellant's allegations that he is entitled 
to increased ratings for residuals of cold injury (Raynaud's 
phenomenon) to the right and left hands, when viewed in the 
light most favorable to his claims, are also sufficient to 
"well ground" his claims within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In this respect, he complains of pain, skin peeling, 
loss of feeling in both hands with inability to detect hot 
items, numbness, and burning sensation in both hands when 
exposed to the cold.  He also states that his hand symptoms 
are "off and on" and not noticeable during warm weather.  
His VA examination reports simply record positive findings of 
noticeable coolness of the fingers and thumbs and paresthesia 
as well as objective evidence of mild skin peeling and 
healing sores.

Upon close review of the VA examination reports of record, 
the Board finds that the reports of record are inadequate for 
rating purposes.  In this respect, the examination reports of 
record do not indicate whether the appellant's symptoms are 
chronic in nature, whether his mild skin peeling is 
indicative of tissue loss or whether his paresthesia amounts 
to locally impaired sensation.  Additionally, he has not been 
afforded x- ray examination to determine if there are any 
radiographic abnormalities involving the hands.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).  Therefore, 
the appellant should be also be afforded VA examination, with 
benefit of review of the claims folder, by a peripheral 
vascular specialist which specifically addresses the factors 
contained in Diagnostic Code 7122.  38 C.F.R. § 4.2 (1999).  
See Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (if an 
examination report does not contain sufficient detail, it is 
incumbent upon rating board to return a report to return the 
report as inadequate for evaluation purposes).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's VA 
clinical records since December 1998, and 
associate those records with the claims folder.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be scheduled for VA examination 
by a peripheral vascular specialist in order to 
determine the nature and severity of any residuals 
of cold injury to the hands and feet.  The 
examiner should review the contents of the claims 
file, and obtain relevant history from the 
appellant.  The claims folder and a copy of this 
remand should be made available to the examiner.

The examiner should identify diagnostically all 
symptoms which are manifestations of the 
appellant's service- connected residuals of cold 
injury (Raynaud's syndrome) of the right and left 
hands.  Specifically, the examiner is to determine 
which, if any, of the following are present in 
each hand: pain; numbness; cold sensitivity; 
arthralgia; tissue loss; nail abnormalities; color 
changes; locally impaired sensation; 
hyperhidrosis; and/or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, 
or osteoarthritis).

The examiner should also express opinions to the 
following questions: 1) whether it is as least as 
likely as not that any current disability of the 
feet is related to, or a manifestation of, cold 
injury during the appellant's period of active 
service?  2) If not, whether it is as least as 
likely as not that any current disability of the 
feet is related to, or a manifestation of, his 
service connected Raynaud's disease? 

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record 
and his increased rating claims may be denied.  
38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for residuals of cold injury 
to the feet as well as increased ratings for 
residuals of cold injury (Raynaud's phenomenon) to 
the right and left hands.  In so doing, 
consideration should be given to all of the 
evidence of record and any additional evidence 
obtained by the RO pursuant to this remand.  With 
respect to the increased rating claims, the RO 
should consider Diagnostic Codes 7117 (Raynaud's 
syndrome) and 7122 (residuals of cold injury).  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and her representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



